      Case 2:17-cr-00385-MHT-WC Document 137 Filed 01/15/21 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
        v.                             )            2:17cr385-MHT
                                       )                 (WO)
CURTIS JURVISKY JULIUS                 )

                                   ORDER

      It     is    ORDERED      that   defendant          Curtis    Jurvisky

Julius’s      “Motion     for    Clarification       of    the     Denial    of

Motion for Compassionate Release” (doc. no. 136), which

the court construes as a motion for reconsideration of

the    court’s     order     denying       him   compassionate       release

(doc.      no.    135),   is    denied.          Having    considered       the

arguments in the motion, and even assuming the truth of

Julius’s contentions that he is obese and eligible for

transfer to a lower security prison, the court remains

unconvinced that a sentence reduction is warranted for

the reasons set forth in the original opinion.

      DONE, this the 15th day of January, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
